Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on February 1, 2021.
Claims 21-24, 26-34 and 38 have been amended.
Claims 21-40 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
 
Claim Objections
The Examiner thanks Applicant for the amendments to claims 26 and 34.  The previous objections are overcome and are withdrawn.

Previous Claim Rejections - 35 USC § 112
The Examiner thanks Applicant for the amendment to claim 21.  The previous rejection is overcome and is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receive an indication of a presence, at a location of an in-person event, of a plurality of computing devices of corresponding individuals registered for the event; receive a set of attendee attributes for a plurality of the individuals registered for the event, wherein the set of attendee attributes includes data taken from social graphs of the plurality of the individuals registered for the event; receive a selection of at least one of the plurality of user-selectable interface elements corresponding to a first introduction preference attribute; and determine the existence of the match between the first introduction preference attribute and the attendee attribute from the set of attendee attributes based on the query corresponding to the first introduction preference attribute applied against the set of attendee attributes.
These limitations recite a process that, under its broadest reasonable interpretation, covers performance of certain methods of organizing human activity, specifically that of managing relationships between people (i.e., the matching of people for networking) but for the recitation of generic computer components.  That is, other than reciting “a network interface configured to”; “transmit the customized user interface to a computing device”; “the customized user interface comprises a plurality of -4-user-selectable interface elements, wherein each of the plurality of user-selectable interface elements correspond to an introduction preference attribute and is configured to apply a query corresponding to the introduction preference attribute against the set of attendee attributes;” “from the computing device of the first individual, transmit, to the one computing device of the first individual, information of at least one matched individual registered for the event based on determining an existence of a match between the first introduction preference attribute and an attendee attribute from the set of attendee attributes a processor of the computer system server,”;  “the customized user interface is configured to present, on a screen of the computing device of the first individual” nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, an attendee to a conference can peruse a directory of presenters and determine which presenters s/he would like to meet based on reading the presenters’ biographical information. This judicial exception is not integrated into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components. The Examiner notes that the invention merely results in determining a match.  There is no output of the match or of any information to the user as there is in claim 21. Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.
In step 2b, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations of a processor performing steps such as producing an interface on a screen of a device so that a user can enter selections via buttons and processing the received information to determine matches are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.) 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Applicant Arguments:
Although Applicant has re-arranged some claim limitations, (i.e., moving the matching step to prior to the transmission of information of at least one matched individual to the computing device of the first individual), this does not render the claims patent eligible under 101 because the system is merely transmitting the results of the judicial exception so that a first individual is notified of some information regarding a match.  The Examiner notes that the claims do not elaborate on the information and could be understood as merely alerting a user that a match has been discovered.
In contrast, claim 21 presents a first profile and a link to a second profile, where the first profile is a summary of information in the second profile.  This results in the practical application of not merely alerting a user of a match, but providing detailed information that would allow the user to better understand the value of the presented matches through the more detailed information that is contained in the second profile.
The Examiner asserts that this additional feature allows the user to determine whether to actively engage with the matched individual on the basis of the second profile information.  This results in the practical application of permitting the user to more effectively use his/her time while at the in-person event.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sonar (pages collected from the Internet Archive at http://web.arcive.org/web/20110902001515/http:www.sonar.me/faq and http://web.arcive.org/web/2011090233720/http:www.sonar.me/about) in view of Spiegel (US Pat. No. 8,060,463) in view of Stackpole (US Pub. No. 2008/0140650).
Claim 21: Sonar discloses 
receive, at a first time, an indication of a presence, at a location of an in-person event, of a computing device of an individual, (pg. 1; para. 2: “Connecting to Facebook and Twitter lets you see, in real time, how you’re connected to people around you.”; para 6: “Check in on Sonar to get the party started!”)
receive a social graph of the individual (pg. 1; para. 3: “Sonar brings your social network to life in the real world. Connecting to Facebook and Twitter lets you see, in real time, how you’re connected to people around you.” Pg. 2; para 1: “Sonar uses only publically available information or information you’ve already granted your friends” (i.e., the Examiner understands this as pulling social graph information of the individual connected to their Facebook account and is particular to the connected individual)), 
receive a list of attendees of the event and a corresponding set of attendee attributes (pg. 4: “30 People Checked In”: thus, at 4:20 PM, the system knows that a list of 30 people are in attendance; a customized interface showing how a user is matched to other attendees based on the attribute of shared Facebook and Twitter friends and LinkedIn networks, thus a corresponding set of attendee attributes (i.e., other attendee social networking connection information)), 
receive, at a second time, an indication of a presence, at the location of the event, of a computing device of a first other individual, wherein the first other individual is on the list of attendees, the second time being before the first time, receive, at a third time, an indication of a presence, at the location of the event, of a computing device of a second other individual, wherein the second other individual is on the list of attendees, the third time being after the first time, (pg. 4: “30 People Checked In”: thus, at 4:20 PM, the system knows that a list of 30 people are in attendance. The Examiner notes that as people check-in, the UI is updated, thus a second individual, such as Ajay Chainani indicated presence prior to the user checking in and receiving a list of matches.  The Examiner understands that as additional attendees check-in, additional matches will be made.)
receive, from the computing device of the individual, a first request, wherein the first request is for the customized interface, (pg. 4 displays a customized interface showing how a user is matched to other attendees based on the attribute of shared Facebook and Twitter friends and LinkedIn networks)
transmit, to the computing device of the individual in response to the first request, the customized user interface; (pg. 4 displays a customized interface showing how a user is matched to other attendees based on the attribute of shared Facebook and Twitter friends and LinkedIn networks)
a processor of the computer system server, the processor configured to:
determine an existence of a link, within the social graph, between the individual and the first other individual, determine an existence of a link, within the social graph, between the individual and the second other individual, based on the set of attendee attributes (pg. 4 displays a customized interface showing how a user is matched to other attendees based on the attribute of shared Facebook and Twitter friends and LinkedIn networks)
produce, at the first time, the customized user interface, wherein the customized user interface is configured to present, on a screen of the computing device of the individual a list that includes the first other individual, a first profile of the first other individual, (pg. 4: “30 People Checked In”: thus, at 4:20 PM, the system knows that a list of 30 people are in attendance. The Examiner notes that as people check-in, the UI is updated, thus a second individual, such as Ajay Chainani indicated presence prior to the user checking in and receiving a list of matches.  The Examiner understands that as additional attendees check-in, additional matches will be made. Pg. 5: the profile of Zefi Hennessy Holland is provided.)
produce, at the third time, the customized user interface, wherein the customized user interface is configured to present, on the screen of the computing device of the individual: a list that includes the first other individual and the second other individual.  (pg. 4: “30 People Checked In”: thus, at 4:20 PM, the system knows that a list of 30 people are in attendance. The Examiner notes that as people check-in, the UI is updated, thus a second individual, such as Ajay Chainani indicated presence prior to the user checking in and receiving a list of matches.  The Examiner understands that as additional attendees check-in, additional matches will be made. Pg. 5: the profile of Zefi Hennessy Holland is provided.)
Sonar discloses that is “works best at large events full of people checking in, like conferences and concerts” (page 1).  The Examiner understands this as people being registered (i.e., a ticket is required for concerts; checking-in to a conference results in the user being registered with the conference).
Sonar does not disclose a link to a second profile of the first other individual, wherein an information in the first profile of the first other individual is a summary of an information in the second profile of the first other individual, and wherein the second request is for additional information about the first other individual, or the link to the second profile of the first other individual, a first profile of the second other individual, and a link to a second profile of the second other individual, wherein an information in the first profile of the second other individual is a summary of an information in the second profile of the second other individual.
Spiegel, however, discloses a list of matches that includes a snippet of a profile and a button to click (i.e., a request) to view the full profile. (Fig. 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a profile snippet that includes a link to a full profile, as disclosed by Spiegel in the system disclosed by Sonar, for the motivation of providing a method of sharing pertinent information about a contact with a requesting user.  A snippet profile a quick way to determine whether the user is interested enough to commit to gathering additional information from the full profile.
Sonar does not disclose user-selectable interface elements that correspond to a user-selectable introduction preference attribute; receiving a selection of an element, transmitting information registered for the event based on a match between the first introduction preference attribute and an attendee attribute; wherein the user-selectable introduction preference attribute is configured to apply a query.
Stackpole, however, discloses user-selectable interface elements that correspond to a user-selectable introduction preference attribute; receiving a selection of an element, transmitting information registered for the event based on a match between the first introduction preference attribute and an attendee attribute; wherein the user-selectable introduction preference attribute is configured to apply a query. ([0010: matches members within the registered location by matching the personal profile of each of the members with the preference profile of the user. [0014]; [0041]; [0042]: user-selectable elements for specifying preferences in a search.  Fig. 4; 406 shows the user-selectable element associated with user defined social lists. [0039]: search may be based on common topics; a drop down menu is used to allow the user to make search selections. [0056]: user has ability to select one or more groups as search criteria, including selecting a relationship type sought be the user in potential members.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included user-selectable elements to run queries to find matches, as disclosed by Stackpole in the system disclosed by Sonar/Speigel, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network by matching the personal profile of preference profiles of the user. Stackpole; [0007]-[0008]).

Claims 22-24, 26, 30, 31 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sonar in view of Stackpole.
Claim 22: Sonar discloses 
receive an indication of a presence, at a location of an in-person event, of a computing device of an individual, (pg. 1; para. 2: “Connecting to Facebook and Twitter lets you see, in real time, how you’re connected to people around you.”; para 6: “Check in on Sonar to get the party started!”)
receive a set of attendee attributes corresponding to a plurality of the individual registered for the in-person event, wherein the set of attendee attributes includes data taken from social graphs of the individuals (pg. 1; para. 3: “Sonar brings your social network to life in the real world. Connecting to Facebook and Twitter lets you see, in real time, how you’re connected to people around you.” Pg. 2; para 1: “Sonar uses only publically available information or information you’ve already granted your friends” (i.e., the Examiner understands this as pulling social graph information of the individual connected to their Facebook account and is particular to the connected individual); pg. 4: “30 People Checked In”: thus, at 4:20 PM, the system knows that a list of 30 people are in attendance; a customized interface showing how a user is matched to other attendees based on the attribute of shared Facebook and Twitter friends and LinkedIn networks, thus a corresponding set of attendee attributes (i.e., other attendee social networking connection information); Sonar discloses that is “works best at large events full of people checking in, like conferences and concerts” (page 1).  The Examiner understands this as people being registered (i.e., a ticket is required for concerts; checking-in to a conference results in the user being registered with the conference)), 
Sonar does not disclose user-selectable interface elements that correspond to a user-selectable introduction preference attribute; receiving a selection of an element, determining the existence of a match between the corresponding first introduction preference attribute and an attendee attribute; transmitting information registered for the event based on a match between the first introduction preference attribute and an attendee attribute; wherein the user-selectable introduction preference attribute is configured to apply a query.
Stackpole, however, discloses user-selectable interface elements that correspond to a user-selectable introduction preference attribute; receiving a selection of an element, determining the existence of a match between the corresponding first introduction preference attribute and an attendee attribute; transmitting information registered for the event based on a match between the first introduction preference attribute and an attendee attribute; wherein the user-selectable introduction preference attribute is configured to apply a query. ([0010: matches members within the registered location by matching the personal profile of each of the members with the preference profile of the user. [0014]; [0041]; [0042]: user-selectable elements for specifying preferences in a search.  Fig. 4; 406 shows the user-selectable element associated with user defined social lists. [0039]: search may be based on common topics; a drop down menu is used to allow the user to make search selections. [0056]: user has ability to select one or more groups as search criteria, including selecting a relationship type sought be the user in potential members.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included user-selectable elements to run queries to find matches, as disclosed by Stackpole in the system disclosed by Sonar/Speigel, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network by matching the personal profile of preference profiles of the user. Stackpole; [0007]-[0008]).
Claim 23:  Stackpole, as combined above with Sonar, further discloses introduction preference attributes that include characteristics or attributes the first individual prefers in the plurality of individuals. ([0035]; [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included introduction preference attributes that include characteristics or attributes the first individual prefers in the plurality of individuals, as disclosed by Stackpole in the system disclosed by Sonar, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network) by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).
Claim 24:  Stackpole, as combined above with Sonar, further discloses introduction preference attributes that include characteristics or attributes the first individual prefers in the plurality of individuals including backgrounds being similar ([0039]: common topics of interest) and skills/expertise ([0046]: “MIT + computer science”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included introduction preference attributes that include characteristics or attributes the first individual prefers in the plurality of individuals including backgrounds being similar, as disclosed by Stackpole in the system disclosed by Sonar, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network) by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).
Furthermore, the Examiner asserts that the data identifying  the preference attributes as including industry type, geographic territory, job function, skills, expertise or competitors is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the name of the preference attributes) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the preference attributes include industry type, geographic territory, job function, skills, expertise or competitors the preference attributes of Sonar because the keyword of the tag does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claim 26:  Stackpole, as combined above with Sonar, further discloses introduction preference attributes that include characteristics or attributes the first individual prefers in the plurality of individuals including backgrounds being similar ([0039]: common topics of interest) and skills/expertise ([0046]: “MIT + computer science”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included introduction preference attributes that include characteristics or attributes the first individual prefers in the plurality of individuals including backgrounds being similar, as disclosed by Stackpole in the system disclosed by Sonar, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network) by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).
Furthermore, the Examiner asserts that the data identifying  the attendee attributes as including background information, pictures, biographic information, industries, geographic territories, job functions, service providers, contact information, digital business cards, product or service information, advertising materials, technical specification, or written work product is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the name of the preference attributes) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the attendee attributes as including background information, pictures, biographic information, industries, geographic territories, job functions, service providers, contact information, digital business cards, product or service information, advertising materials, technical specification, or written work product  be included in the attendee attributes of Sonar/Stackpole because the keyword of the search criteria does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claims 30 and 33:  Sonar discloses linked attendees are stratified based on the networks (Facebook, LinkedIn and Twitter). Sonar does not disclose receiving a set of introduction preference attributes that can stratify session attendees or but does not disclose biographic information.  
Stackpole, however, discloses generating a display of criteria that provides preference criteria and receiving a user selection (Fig. 4), matching based on using preference profiles. (P[0008]). Users may search for potential members based on common topics of interest between the user and potential members. (P[0039]).  Organizations can enter preference criteria to find specific matches at a job fair (i.e., at an event where participants have registered). (P[0046]: MIT + computer science).Stackpole, as combined above with Sonar, further discloses grouping matched individuals by profession circles ([0014]: work friends); social proximities ([0056]: family close friends; distant friends, old friends) and location proximities. ([0033]: a network is created with overlapping ranges).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included grouping matched individuals by profession circles; social proximities; and location proximities, as disclosed by Stackpole in the system disclosed by Sonar, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network) by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).
 Furthermore, the Examiner asserts that the data identifying the groups by industry type, geographic territories, job functions, skills, expertise, products, services, service providers, age, gender, profession circles, degrees of separation, interaction strengths, social proximities and location proximities is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the name of the preference attributes) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the groups as including industry type, geographic territories, job functions, skills, expertise, products, services, service providers, age, gender, profession circles, degrees of separation, interaction strengths, social proximities and location proximities be included in the attendee attributes of Sonar/Stackpole because the keyword of the search criteria does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claim 31:  Stackpole, as combined above with Sonar, further discloses attributes matching the introduction preference attribute. ([0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included attributes matching the introduction preference attribute, as disclosed by Stackpole in the system disclosed by Sonar, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network) by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).
Claim 34:  Stackpole, as combined above with Sonar, further discloses determining matches based on proximity and report the match. ([0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included matches based on proximity and report the match, as disclosed by Stackpole in the system disclosed by Sonar, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network) by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).
Claim 35:  Stackpole, as combined above with Sonar, further discloses interface elements presented in a plurality of grouped filter categories. (Fig. 4; 406).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included interface elements presented in a plurality of grouped filter categories, as disclosed by Stackpole in the system disclosed by Sonar, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network) by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).
Claims 36:  Neither Sonar or Stackpole disclose group filter categories of industry, role or product.
However, the Examiner asserts that the data identifying the groups by industry, role or product is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the name of the preference attributes) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the groups as industry, role or product be included in the categories of Sonar/Stackpole because the keyword of the search criteria does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claim 37:  Stackpole, as combined above with Sonar, further discloses grouped filter categories that include user-selectable interface elements corresponding to a plurality of introduction preference attributes. ([0039]: the user may access a drop down menu (i.e., a plurality of user-selectable interface elements) and may select a specific preference profile (i.e., the introduction preference attributes) and a social group (i.e., a grouped filter category) to establish contact with.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have grouped filter categories that include user-selectable interface elements corresponding to a plurality of introduction preference attributes, as disclosed by Stackpole in the system disclosed by Sonar, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network) by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sonar in view of Stackpole in view of Spiegel (US Pat. No. 8,060,463).
Claim 25:  Sonar/Stackpole do not disclose attendee attributes compiled into an attendee list. 
Spiegel, however, discloses search results (i.e., an attendee list) that includes attendee attributes. (Fig. 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included attendee attributes on an attendee list, as disclosed by Spiegel in the system disclosed by Sonar/Stackpole, for the motivation of providing a method of enabling a user to glean pertinent information from the search for matches.  

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sonar in view of Stackpole in view of Tseng (US Pub. No. 2012/0078916).
Claims 27, 28 and 29:  Sonar discloses matched individuals. (page 5) but does not disclose prioritizing based on calculating social proximities.
Tseng discloses matching users based on social proximities and ranking users by social proximity.  Tseng discloses that social proximity is based on shared backgrounds  and connections and interactions. ([0028]-[0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included matching and ranking users based on social proximities, as disclosed by Tseng in the system disclosed by Sonar/Stackpole, for the motivation of alerting a user to matched users that are affiliated with the user based on communication frequency. (Tseng; [0029]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Sonar in view of Stackpole in view of Ismalon (US Pub. No. 2009/0228296).
Sonar discloses that linked attendees are stratified based on the networks (Facebook, LinkedIn and Twitter) but does not explicitly disclose tags.
Ismalon, however, discloses a tagged social graph that creates subgraphs based on the tags. (P[0020]).  The system generates a set of suggested key words (i.e., criteria that stratifies) (P[0082])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included tagged social graphs and stratifying based on tags, as disclosed by Ismalon in the system disclosed by Sonar/Stackpole, for the motivation of providing distribution of content (such as the linked attendees of Sonar) by targeting users.  (Ismalon; P[0020]).

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sonar in view of Stackpole in view of Coffman et al. (US Pub. No. 2010/0185933).
Claim 38: Sonar discloses 
receive an indication of a presence, at a location of an in-person event, of a computing device of an individual, (pg. 1; para. 2: “Connecting to Facebook and Twitter lets you see, in real time, how you’re connected to people around you.”; para 6: “Check in on Sonar to get the party started!”)
receive a set of attendee attributes corresponding to a plurality of the individual registered for the in-person event, wherein the set of attendee attributes includes data taken from social graphs of the individuals (pg. 1; para. 3: “Sonar brings your social network to life in the real world. Connecting to Facebook and Twitter lets you see, in real time, how you’re connected to people around you.” Pg. 2; para 1: “Sonar uses only publically available information or information you’ve already granted your friends” (i.e., the Examiner understands this as pulling social graph information of the individual connected to their Facebook account and is particular to the connected individual); pg. 4: “30 People Checked In”: thus, at 4:20 PM, the system knows that a list of 30 people are in attendance; a customized interface showing how a user is matched to other attendees based on the attribute of shared Facebook and Twitter friends and LinkedIn networks, thus a corresponding set of attendee attributes (i.e., other attendee social networking connection information); Sonar discloses that is “works best at large events full of people checking in, like conferences and concerts” (page 1).  The Examiner understands this as people being registered (i.e., a ticket is required for concerts; checking-in to a conference results in the user being registered with the conference)), 
Sonar does not disclose user-selectable interface elements that correspond to a user-selectable introduction preference attribute; receiving a selection of an element, determining the existence of a match between the corresponding first introduction preference attribute and an attendee attribute; transmitting information registered for the event based on a match between the first introduction preference attribute and an attendee attribute; wherein the user-selectable introduction preference attribute is configured to apply a query.
Stackpole, however, discloses user-selectable interface elements that correspond to a user-selectable introduction preference attribute; receiving a selection of an element, determining the existence of a match between the corresponding first introduction preference attribute and an attendee attribute; transmitting information registered for the event based on a match between the first introduction preference attribute and an attendee attribute; wherein the user-selectable introduction preference attribute is configured to apply a query. ([0010: matches members within the registered location by matching the personal profile of each of the members with the preference profile of the user. [0014]; [0041]; [0042]: user-selectable elements for specifying preferences in a search.  Fig. 4; 406 shows the user-selectable element associated with user defined social lists. [0039]: search may be based on common topics; a drop down menu is used to allow the user to make search selections. [0056]: user has ability to select one or more groups as search criteria, including selecting a relationship type sought be the user in potential members.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included user-selectable elements to run queries to find matches, as disclosed by Stackpole in the system disclosed by Sonar/Speigel, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network by matching the personal profile of preference profiles of the user. Stackpole; [0007]-[0008]).
Sonar does not disclose creating a subset of registered individual that have registered for a session of an event.
Coffman, however, discloses finding contacts who are registered for an event session that are filtered based on criteria ([0118] and [0120]: “Which IBMers are attending:”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a subset of individuals registered for sessions, as disclosed by Coffman in the system disclosed by Sonar/Stackpole, for the motivation of providing a method of customizing a view of an event map in a context comprising time, location, user and activity based on user data. (Coffman; [0017]).
Claim 39:  Neither Sonar or Stackpole disclose group filter categories of industry, role or product.
However, the Examiner asserts that the data identifying the groups by industry, role or product is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the name of the preference attributes) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the groups as industry, role or product be included in the categories of Sonar/Stackpole/Coffman because the keyword of the search criteria does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claim 40:  Stackpole, as combined above with Sonar, further discloses grouped filter categories that include user-selectable interface elements corresponding to a plurality of introduction preference attributes. ([0039]: the user may access a drop down menu (i.e., a plurality of user-selectable interface elements) and may select a specific preference profile (i.e., the introduction preference attributes) and a social group (i.e., a grouped filter category) to establish contact with.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have grouped filter categories that include user-selectable interface elements corresponding to a plurality of introduction preference attributes, as disclosed by Stackpole in the system disclosed by Sonar, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network) by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).

Response to Arguments
In response to Applicant’s arguments, the Examiner has clarified the prior art rejections, specifically the teachings of Sonar, above.  Also note the arguments made with respect to determining matches between introduction preferences and attendee attributes is disclosed by Stackpole.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629